Title: To James Madison from Tench Coxe, 18 March 1813
From: Coxe, Tench
To: Madison, James


SirPhiladelphia March 18th. 1813
I really am unable to excuse myself, in my own mind, for the troublesome applications I have so repeatedly made to you. I have presumed far, in offering objects for my own benefit to your consideration. But the close of the busy and anxious session of congress, and the tranquil commencement of your new term, seem to make the present time a season of less pressing engagement, and I yield once more to the impulse of n[e]cessity in venturing upon an application, which perhaps I ought not to intrude upon you, and which I really make with the deepest regret and the utmost reluctance. If I could employ myself, in any way, to obtain income I would do so, and set once more about a course of life to relieve me from the public injury, which my second removal from office has, I presume, brought upon me, at least with the uninformed. But I cannot regain that ground in commerce, which I lost by too zealous a public spirit. I hope and trust in your consideration of what I may claim as to the past, and what I may be expected to do in future, in a time when the cause of good government wants indeed, the truest hearts, the firmest nerves, the strongest arms.
Since this late dispensation of Providence, with respect to my eldest Son, I remain with three, who are adult, and thoroughly educated in their professions. I do myself the honor to give your their names, as it may, in some respect or upon some occasion, facilitate that beneficence to me and mine, which I comfort and flatter myself, so far as to trust, would not be a matter of indifference to you. My eldest Surviving son is Francis S. Coxe, in his 25th. year bred with perfect regularity in Philadelphia with a great mercantile house, and employed in five or six of the principal European states, Russia, Sweden, Denmark, Germany, GBritain &ca. for three years in extensive matters.
Alexander S. Coxe, in his 24th. & Charles S. Coxe in his 23d. year, both regularly bred & in practice together in the Law.
Besides the general course of Education, they have attended carefully to the living languages, the french in particular.
I believe their minds to be strong, their morals and manners sound & liberal.
My Sons all bear the name of Sidney, the seat of their maternal grandfather to distinguish them from the children of my brothers & cousins. Their principles are decidedly and faithfully constitutional. They can be supported by the most respectable testimonials.
It would be a matter of the utmost comfort to me if you could confer upon me, at an early moment, some duty, for which I am qualified, by which I might be relieved from no light or imaginary distresses.

I offer every apology, the best at least the strongest, in my real circumstances. With perfect truth, and respect I have the honor to be, Sir your most faithful friend
Tench Coxe(private & personal)
